COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Marsha Cooper-Jackson v. Cantanmount Properties 2018 LLC

Appellate case number:     01-22-00374-CV

Trial court case number: 1182952

Trial court:               County Civil Court at Law No. 1 of Harris County

        The clerk’s record indicates that appellant filed a statement of inability to afford courts
costs in the trial court and in the appellate court. The trial court did not sign an order overruling
appellant’s statement of inability. Accordingly, appellant is not responsible for payment of any
costs. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1(b)(1).
       The Clerk of this Court is directed to indicate that appellant is indigent and not responsible
for payment of costs for the appellate record or for any filing fees.
       It is so ORDERED.

Judge’s signature: _______/s/ Peter Kelly____
                    Acting individually  Acting for the Court


Date: ___August 4, 2022_____